WR-62,099-03
                                                        COURT OF CRIMINAL APPEALS
                                                                         AUSTIN, TEXAS
                                                      Transmitted 4/9/2015 10:59:39 AM
                                                        Accepted 4/9/2015 11:04:08 AM
                                                                          ABEL ACOSTA
                  Cause Number WR-62,099-03                                       CLERK

                                                            RECEIVED
                                                     COURT OF CRIMINAL APPEALS
                                                            4/9/2015
                            Robert Pruett              ABEL ACOSTA, CLERK

                                 vs.
                          Williams Stephens,
                          Director, TDCJ, CID


       __________________________________________________
           Acknowledgement and Assent to Pruett’s
               Notice Regarding State’s Response to
                  Petition for Writ of Prohibition
       __________________________________________________


       Pruett filed a Notice Regarding State’s Response to

Petition for Writ of Prohibition, in which he asserted

that     the    State’s    Response     included     an    erroneous

assertion. Pruett is correct.

       On page 6 of the State’s Response, this attorney

wrote:

       Two pairs of pants and a white towel that Baylor
       found in the trash can of the gym had Nagle’s
       blood on them. (R.R. 42:346-347, 350) A piece
       of cloth Baylor found in the hallway had Nagle’s
       blood on it. (R.R. 42:347)
    The accurate facts are that the two pairs of pants,

the white towel, and the piece of cloth all have Pruett’s

blood on them, not Nagle’s. (RR 4:346-347, 350)

    This attorney apologizes to the Court and to Counsel

for this error. It was not intentional and it was not

meant to mislead any person.




                               Respectfully Submitted,

                               /s/ Melinda Fletcher

                               Melinda Fletcher
                               Appellate Attorney
                               SBN 18403630

                               Special Prosecution Unit
                               P O Box 1744
                               Amarillo, Texas 79105

                               Phone 806.367.9407
                               Fax   866.923.9253
                               mfletcher@sputexas.org
                  Certificate of Service

         I hereby certify that a true and correct copy of

the foregoing Acknowledgement and Assent to Pruett’s

Notice Regarding State’s Response to Petition for Writ

of Prohibition was served on David Dow and Jeff Newberry,

the   attorneys   for   Pruett,   and   Jefferson   Clendenin,

Assistance Attorney General, via electronic mail on this

the 9th day of April, 2015.



                                  /s/ Melinda Fletcher



                                  Melinda Fletcher